Citation Nr: 0902998	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  08-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty in July 1993 and from July 
to December 1999, October 2001 to August 2002, and from 
October 2003 to November 2004.
 
This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran requires continuous medication to control his 
hypertension, however, it is not manifested by a diastolic 
pressure of predominately 110 mm or more, or a systolic 
pressure of predominately 200 mm or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 
7101 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the veteran currently has a 10 percent rating 
with an effective date of November 20, 2004 for his service-
connected hypertension.  In order to obtain the next higher 
rating of 20 percent, the evidence must show that the veteran 
has a diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  Additionally, 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  See 38 U.S.C.A. 
§ 4.104, DC 7101.  

After a review of the claims file, the Board finds that the 
veteran's blood pressure readings since as far back as April 
2005 indicate that an increased rating is not warranted.  
Specifically, his blood pressure was measured at least 
nineteen times from April 2005 to July 2007.  During this 
time, the diastolic pressure was typically in the range of a 
low of 74 (in May 2007) to a high of 98 (in July 2005), well 
below the "predominantly" 110 diastolic reading required to 
warrant an increased rating.  

As the veteran's representative noted at the hearing before 
the Board, the veteran had diastolic pressures of 110 and 120 
on consecutive days in June 2005.  However, DC 7101 requires 
that the veteran's diastolic pressure must be predominantly 
110 or greater.  In this case, seventeen out of nineteen 
diastolic pressure readings since April 2005 were well below 
110.  Therefore, despite two isolated diastolic pressures at 
or above 110, the Board concludes that the veteran's 
diastolic pressure is not predominantly at that level.  
Consequently, an increased rating is not warranted on this 
basis.

Furthermore, since April 2005, the veteran has never had a 
systolic blood pressure reading in excess of 200.  In this 
case, his systolic pressures were typically in a range from 
120 to 180 (his highest and lowest values both occurred in 
July 2005).  Since 2005, his systolic pressure has been 
greater than 150 only once in April 2006.  Therefore, since 
none of his systolic pressures are in excess of 200, an 
increased rating is not warranted on this basis.  

The Board notes the veteran's assertion at his hearing before 
the Board in November 2008 that his condition has worsened 
because he needed additional medication to control his 
hypertension.  However, unlike the criteria for a 10 percent 
disability rating, the need for medication to control 
hypertension is not a factor the Board evaluates when 
considering a rating of 20 percent.  Furthermore, the 
criteria of DC 7101 anticipate that he will be receiving 
treatment for his disability.

The Board has also considered the veteran's statements as to 
his worsening disability.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
veteran's own statements.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. at 25 
(interest may affect the credibility of testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008), but finds that the evidence does not 
support a finding that the veteran's hypertension has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

Here, the veteran maintained employment with the Forestry 
Service, engaging in what he described at the hearing before 
the Board in November 2008 as physical work.  Moreover, his 
medical treatment has been through outpatient treatment, not 
hospitalization.  Therefore, the Board finds that referral 
for an extraschedular evaluation for his hypertension under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not more nearly 
approximate the criteria for a disability rating of 20 
percent.  Therefore the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
June and July 2007, prior to the initial RO decision that is 
the subject of this appeal.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters sent to the 
veteran in June and July 2007 did not meet the requirements 
of Vazquez-Flores and were not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, a 
curative letter was provided to the veteran in July 2008 
informing him of how VA determines disability ratings, what 
evidence is considered when determining ratings, and examples 
of evidence he should provide.  He was also given the 
specific factors used for hypertension.  

Moreover, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the June and July 2007 VCAA requested 
that he submit all evidence in his possession that would 
indicate that his hypertension has worsened in severity, 
including descriptions of his symptoms and other involvement, 
extension and additional disability caused by his service-
connected hypertension.  

Additionally, a March 2008 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic code used to evaluate 
hypertension.  Based on the evidence above, the veteran can 
be expected to understand from the various letters from the 
RO what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, he 
stated that his hypertension had gotten worse.  Furthermore, 
at his hearing in November 2008, he acknowledged the Board's 
statement that the relevant diagnostic code anticipated that 
he would be receiving medication for his condition.  For 
these reasons, no further development is required regarding 
the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the veteran's VA outpatient 
treatment records, service treatment record as well as his 
own private outpatient treatment records.  Furthermore, he 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in November 2008. 

Next, a specific VA medical examination pertinent to the 
issue on appeal was conducted in July 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


